PER CURIAM.
While we have given serious consideration to each of appellant’s six points, we find them all to be without merit except Point IV.
Point IV asserts that the trial court erred in entering final judgment for $43,750 on appellee’s permissive counterclaim. Appel-lee conceded at oral argument that the amount of the final judgment should have been $40,000. We concur, and remand to the trial court for entry of an amended final judgment in the sum of $40,000. As amended, the final judgment is affirmed.
AFFIRMED, as amended.
DOWNEY, C. J., and BERANEK and GLICKSTEIN, JJ., concur.